Citation Nr: 0734106	
Decision Date: 10/30/07    Archive Date: 11/07/07

DOCKET NO.  06-35 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a left ankle 
disability.

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for an acquired 
psychiatric disorder, including post-traumatic stress 
disorder (PTSD).


REPRESENTATION

The veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran
ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from April 
1986 to May 1993.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a February 2006 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.  In August 2007, the veteran testified at a 
hearing at the RO before the undersigned.  A transcript of 
the proceeding is of record.  

The claim for an acquired psychiatric disorder, including 
PTSD, is addressed in the REMAND portion of the decision 
below and is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Residuals of a left ankle sprain have been diagnosed and 
medically attributed to the veteran's service, including his 
service-connected right knee disability.

2.  The veteran's diabetes mellitus is not related to his 
military service and did not manifest to a compensable degree 
within one year following his separation from service.

3.  The veteran's bilateral hearing loss is not related to 
his military service and did not manifest to a compensable 
degree within one year following his separation from service.



CONCLUSIONS OF LAW

1.  The veteran's left ankle disability was incurred in 
service and aggravated by his service-connected right knee 
disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.303, 3.310 
(2007).

2.  The veteran's diabetes mellitus was not incurred or 
aggravated during service, and may not be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1131, 1137, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.1, 
3.6, 3.102, 3.303, 3.307, 3.309 (2007).

3.  The veteran's bilateral hearing loss was not incurred or 
aggravated during service, and may not be presumed to have 
been incurred in service.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1131, 1137, 5107; 38 C.F.R. §§ 3.1, 3.6, 
3.102, 3.303, 3.307, 3.309, 3.385 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA and implementing regulations impose obligations on 
VA to provide claimants with notice and assistance.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2007); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2007).  

Pursuant to the VCAA, upon receipt of complete or 
substantially complete application for benefits, and prior to 
an initial unfavorable decision, VA must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Pelegrini v. 
Principi, 18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  

U.S. Court of Appeals for Veterans Claims (Court) has held 
that the VCAA applies "generally to all five elements of a 
claim for service connection": 
(1) veteran status; (2) existence of a disability; (3) 
service connection of the disability; (4) degree of 
disability; and (5) effective date of the disability).  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 487 (2006).

The veteran was sent VCAA notice letters in March and October 
2005.  The letters provided him with notice of the evidence 
necessary to substantiate his claims, the evidence VA would 
assist him in obtaining, and the evidence it was expected 
that he would provide.  Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 
(2002).  The letters also specifically requested that he 
submit any evidence in his possession pertaining to his 
claims.  Thus, the content of the letters provided 
satisfactory VCAA notice in accordance with 
§ 5103(a) and § 3.159(b)(1) as specified in Pelegrini II.  A 
November 2006 letter provided notice on the rating and 
effective date elements.

The Court also has held that content-complying VCAA notice, 
to the extent possible, must be provided prior to an initial 
unfavorable decision by the RO.  Pelegrini II, 18 Vet. App. 
at 120; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  Here, VCAA notice was provided in March and 
October 2005, prior to the RO's initial decision in February 
2006.  There was a timing deficiency with regard to the 
November 2006 notice.  The timing deficiency was cured, 
however, by readjudication of the claims in a November 2006 
supplemental statement of the case (SSOC).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

In developing his claims, VA obtained the veteran's service 
medical records (SMRs), and VA treatment records.  Private 
medical records were obtained from Dr. Wigle, L. Doerfler 
Audiology Associates, P.A., Dr. Ray, and a Physician 
Assistant (B.H.).  With regard to his left ankle, a VA 
examination was provided in January 2006.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  

In this case, the veteran has not been afforded a VA 
examination with regard to his claims for service connection 
for diabetes mellitus and bilateral hearing loss.  Under the 
VCAA, VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link 
between current disability and service must be competent.  
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  

The veteran's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83.

With regard to the diabetes mellitus claim, the evidence 
indicates that this condition was first diagnosed in November 
2004.  The veteran testified that he had night sweats and 
felt tired during service and that he believes these symptoms 
were related to undiagnosed diabetes (Hearing Tr., pgs. 6-7).  
His SMRs do not indicate any complaints or treatment for 
these symptoms and sugar tests were normal.  He has not 
reported a continuity of symptomatology that would suggest a 
relationship between the symptoms he had during service and 
his current diagnosis of diabetes.  Therefore, a medical 
examination and/or opinion are not required.  

With regard to the bilateral hearing loss claim, the veteran 
has provided evidence that he currently has mild bilateral 
sensorineural hearing loss.  He believes this hearing loss is 
due to noise exposure during his service, however, there is 
no evidence of hearing loss during service and he has not 
reported a continuity of symptomatology since service.  
Therefore, a medical examination and/or opinion are not 
required.

There is no reported evidence that needs to be obtained and 
no further development is required to comply with the 
provisions of the VCAA or the implementing regulations.  
Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  
Accordingly, the Board will address the merits of the claims.

Governing Statutes and Regulations

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, No. 04-0534 (U.S. Vet. App., Jun. 15, 2007); see 
Savage, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. 
West, 12 Vet. App. 296, 302 (1999).  

Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage, 10 Vet. App. at 
495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-
service incurrence sufficient in some circumstances for 
purposes of establishing service connection); 38 C.F.R. § 
3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson, see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  
Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted."

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In addition, service connection also may be granted on a 
secondary basis for a disability that is proximately due to 
or the result of a service-connected condition.  
See 38 C.F.R. § 3.310(a).  This includes situations when a 
service-connected condition has chronically aggravated 
another condition that is not service connected, but 
compensation is only payable for the degree of additional 
disability attributable to the aggravation.  Allen v. Brown, 
7 Vet. App. 439 (1995).  

Service connection may be presumed, for certain chronic 
diseases, such as diabetes mellitus and sensorineural hearing 
loss (as a disease of the central nervous system), which 
develop to a compensable degree within one year after 
discharge from service, even though there is no evidence of 
such disease during the period of service.  This presumption 
is rebuttable by probative evidence to the contrary.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137; 38 C.F.R. 3.307, 
3.309.

As for claims for service connection for hearing loss, in 
particular, for purposes of applying the laws administered by 
VA, impaired hearing will be considered to be a disability 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  See 38 C.F.R. § 3.385.

The Court has held that the provisions of 38 C.F.R. § 3.385 
do not have to be met during service, only currently.  See 
Hensley v. Brown, 5 Vet. App. 155 (1993); see also 
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

Legal Analysis

1.  Left Ankle

The veteran's SMRs indicate he complained of a mild left 
ankle sprain in February 1988.  There was no obvious 
deformity; he had full range of motion and a normal gait, but 
there was tenderness on the lateral malleolus.  There are no 
follow-up records related to the left ankle.  In June 1989, 
he twisted his left knee lifting weights and was diagnosed 
with a left knee strain.  In April 1990, he twisted his right 
knee while wrestling and was diagnosed with a tear of the 
anterior cruciate ligament (ACL), and a lateral meniscus 
tear.  He underwent arthroscopic surgery to repair the tears.  
In January 1991, he slipped on an icy road and reinjured his 
right knee.  He was diagnosed with a tear of the medial 
collateral ligament (MCL).  He was given a brace and 6 months 
of limited duty.  In September 1992, a report from the 
Physical Evaluation Board indicates it was recommended that 
he be discharged from service because of his right knee 
disability.  He is currently service-connected for right and 
left knee disabilities.

The report of the January 2006 VA examination indicates the 
veteran complained of left ankle pain beginning three or four 
years ago.  He said that he had been treated by Dr. Ray and 
told that an X-ray showed arthritis.  He said the pain made 
it difficult to walk long distances, walk up steps, or stand 
for long periods of time.  On objective physical examination, 
dorsiflexion was normal but plantar flexion was limited to 30 
degrees (lacking 15 degrees).  There were no obvious 
deformities; however, there was tenderness with palpation of 
the medial, anterior, and Achilles tendon areas of the ankle.  
He also had an antalgic gait.  An X-ray revealed no evidence 
of degenerative changes and soft tissue was unremarkable.  
The examiner essentially stated that the veteran had sprained 
his left knee during service and that the antalgic gait 
resulting from his service-connected right knee disability 
put additional strain on his left ankle.  

A March 2006 letter from Dr. Ray indicates he had been 
treating the veteran since January 2005.  The doctor said an 
initial X-ray of the veteran's left ankle revealed mild to 
moderate degenerative changes.  The veteran also had a pes 
planus (flat feet) deformity, which was believed to make his 
ankle worse.  He was given orthotics and had some 
improvement.  The doctor believed the pain in his left ankle 
was affecting his knees and that both were caused by long 
hours of standing and walking.

The RO denied service connection because there was no 
evidence of a diagnosis of a left ankle disability.  The 
evidence, however, indicates the veteran sprained his left 
ankle during service and that this condition has been 
aggravated by his service-connected right knee disability.  
Therefore, service connection is warranted for residuals of a 
left ankle sprain.

2.  Diabetes Mellitus

The veteran's SMRs are unremarkable for any complaint or 
treatment of diabetes.  In February 1986, at his enlistment 
physical, a sugar reagent strip test was negative.  In April 
1989, a glucose test was negative.

A February 2005 VA treatment record indicates the veteran was 
first diagnosed with diabetes in November 2004, over 11 years 
after he was discharged from military service.  He has 
testified that he believes some of the symptoms he had during 
service, such as night sweats and tiredness, were 
attributable to undiagnosed diabetes.  While he is competent 
to testify as to the symptoms he had during service, he is 
not competent to provide evidence linking these symptoms to 
diabetes.  See Espiritu v Derwinski, 2 Vet. App. 492, 494 
(1992); Layno v. Brown, 
6 Vet. App. 465 (1994); Edenfield v. Brown, 8 Vet. App. 384, 
388 (1995); Robinette v. Brown, 8 Vet. App. 69, 74 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); and Hasty v. 
Brown, 13 Vet. App. 230 (1999).  Furthermore, he has not 
reported continuity of symptomatology and there is no 
competent medical evidence establishing this necessary link.  

For these reasons, the claim for service connection for 
diabetes mellitus must be denied because the preponderance of 
the evidence is unfavorable-meaning there is no reasonable 
doubt to resolve in the veteran's favor.  38 U.S.C.A. 
§ 5107(b); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

3.  Bilateral Hearing Loss

The veteran's SMRs indicate his hearing was within normal 
limits at his enlistment physical in February 1986.  A March 
1986 audiogram was also within normal limits.  There are no 
reports of any complaints or treatment for hearing loss 
during service.  There are no reports of any audiometric 
testing at his discharge in May 1993.

The first indication of hearing loss is the report of a 
September 2005 private audiological evaluation from L. 
Doerfler Audiology Associates, P.A.  The results indicate the 
veteran's hearing acuity was 15 decibels at 500 hertz 
bilaterally, 20 decibels at 1000 hertz bilaterally, 25 
decibels at 2000 hertz bilaterally, 35 decibels at 3000 hertz 
bilaterally, 35 decibels at 4000 hertz in the right ear, and 
25 decibels at 4000 hertz in the left ear.  Speech 
discrimination results were 84 percent in the right ear and 
92 percent in the left ear.  He was diagnosed with mild high 
frequency sensorineural hearing loss in both ears.  

The veteran testified that he was an interior communications 
electrician and was exposed to noise in engineering spaces 
and from firing weapons (Hearing Tr., pgs. 8-9).  He said he 
sometimes wore ear protection, but not always.  He had 
limited exposure before service and has had exposure since 
service working for the U.S. Postal Service.  He said he does 
not wear any ear protection at his current job.  He said he 
was first told he had hearing loss in 2004 or 2005, over 10 
years after he was discharged from military service.

Assuming for the sake of argument that the speech 
discrimination test used by the private audiologist in 
September 2005 was the Maryland CNC test, the veteran's 
hearing loss meets the minimum threshold to be considered a 
disability for VA purposes.  38 C.F.R. § 3.385.  The 
evidence, however, does not indicate his hearing loss is a 
proximate result of military service.  He has stated that he 
was not diagnosed with hearing loss until 2004 or 2005.  
Furthermore, there are no reports of hearing loss during 
service or within one year after service and he has not 
reported continuity of symptomatology since service.  

Although the veteran believes his current hearing loss is 
related to his military service, competent medical evidence 
is required to establish this.  See Espiritu v Derwinski, 
2 Vet. App. 492, 494 (1992); Layno v. Brown, 6 Vet. App. 465 
(1994); Edenfield v. Brown, 8 Vet. App. 384, 388 (1995); 
Robinette v. Brown, 8 Vet. App. 69, 74 (1995); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); and Hasty v. Brown, 13 Vet. 
App. 230 (1999).  As a layman, the veteran is not qualified 
to provide a competent medical opinion etiologically linking 
his hearing loss to his service in the military.  Id.  Since 
there is no competent medical evidence on record establishing 
this necessary link, service connection must be denied. 

For these reasons, the claim for service connection for 
bilateral hearing loss must be denied because the 
preponderance of the evidence is unfavorable-meaning there 
is no reasonable doubt to resolve in the veteran's favor.  
38 U.S.C.A. § 5107(b); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).


ORDER

Entitlement to service connection for residuals of a left 
ankle sprain is granted.

Entitlement to service connection for diabetes mellitus is 
denied.

Entitlement to service connection for bilateral hearing loss 
is denied.


REMAND

On VA joints examination at the Pittsburgh VA Medical Center 
at University Drive in January 2006, the veteran's history 
was noted to include dysthymia identified in April 2004.  At 
his hearing the veteran testified that he had been diagnosed 
with PTSD, and continued to receive treatment for that 
disorder at the Pittsburgh VA Medical Center at Highland 
Drive.  He said that the diagnosis had been made 
approximately two years earlier and had been attributed to 
several stressors during service (Hearing Tr., pgs 10-11.).  
He said that while he was serving on the U.S.S. LaSalle, the 
U.S.S. Stark was hit by an Iraqi missile and he was involved 
in the rescue.  He said 45 soldiers were killed and he was 
involved with body recovery (pg. 12).  He also said that he 
witnessed a helicopter crash in 1987 and 7 or 8 soldiers were 
killed.  

Service personnel records confirm that the veteran served on 
the U.S.S. LaSalle from April 1987 to May 1988.  Other 
sources confirm that the U.S.S. LaSalle played a major role 
in rescue operations after the U.S.S. Stark was struck by an 
Iraqi missile in May 1987.  Kevin Copeland, U.S. Headquarters 
United States European Command Atlantic Fleet Public Affairs; 
Great White Ghost Decommissions in Norfolk (Jan. 1, 2005); 
U.S. available at 
http://www.eucom.mil/english/FullStory.asp?art=549.

In sum, the evidence indicates that the veteran contains 
credible supporting evidence of the veteran's claimed 
stressor.  An examination is needed to determine whether he 
meets the criteria for a diagnosis of PTSD.  38 U.S.C.A. 
§ 5103A(d); 

VA also has a duty to seek records of the VA treatment 
reported by the veteran.

Accordingly, the claim is being REMANDED for the following 
action:

1.  Request records of the veteran's 
treatment for PTSD from the Pittsburgh VA 
Medical Center at Highland Drive since 
2005.

2.  Schedule the veteran for a VA 
psychiatric or PTSD examination to 
determine whether he has a current 
psychiatric disorder, including PTSD.  If 
he does, the examiner is asked to express 
an opinion as to whether the psychiatric 
disorder is at least as likely as not 
(meaning 50 percent probability or 
greater) related to the veteran's military 
service.  If he has a diagnosis of PTSD, 
the examiner is asked to express an 
opinion as to the stressors supporting the 
diagnosis.    

The examiner should review the claims 
folder, including a complete copy of this 
remand.  The examiner must note that he or 
she has reviewed the claims file.  

2.  After completion of the above, if the 
claim is not fully granted, issue a 
supplemental statement of the case, before 
returning the case to the Board, if 
otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


